In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated April 20, 2001, issued pursuant to General Business Law § 198-b, the petitioner appeals from an order of the Supreme Court, Queens County (Dye, J.), entered October 18, 2001, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the respondent was a consumer for purposes of General Business Law § 198-b and thus was entitled to seek redress under the provisions of that statute (see General Business Law § 198-a [a] [1]; Kornblatt v Jaguar Cars, 172 AD2d 590; Parlato v Chrysler Corp., 170 AD2d 442). Accordingly, the Supreme Court properly denied the application to vacate the “Lemon Law” arbitration award.
*364The petitioner’s remaining contentions are without merit. O’Brien, J.P., Krausman, Townes and Rivera, JJ., concur.